COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                              §
 THOMAS MATHEW LOCKHART,                                      No. 08-12-00148-CR
                                              §
                       Appellant,                                 Appeal from
                                              §
 v.                                                           355th District Court
                                              §
 THE STATE OF TEXAS,                                         of Hood County, Texas
                                              §
                       Appellee.                                  (TC # 8452)
                                              §

                                        OPINION

       Thomas Mathew Lockhart appeals a judgment adjudicating guilt and revoking probation

for the offense of aggravated assault - deadly weapon. See TEX.PEN.CODE ANN. § 22.01 (West

2011) Appellant originally entered a plea of guilty and, after admonishing Appellant, the trial

court accepted his guilty plea. Appellant was subsequently placed on deferred adjudication

probation for a term of seven years which was later extended by an additional three years. In

January 2012, the State filed a motion to proceed with an adjudication of guilt. Appellant pled

true to one of the alleged violations of his probation. The trial court found that Appellant

violated three of the conditions of his probation and assessed punishment at ten years'

confinement in the Texas Department of Criminal Justice, Institutional Division. We affirm.

       Appellant's court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.

2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). A copy of counsel's brief has been delivered to Appellant, and Appellant

has been advised of his right to file a pro se brief. No pro se brief has been filed.

       The record reflects that Appellant was admonished of the consequences of his plea

pursuant to TEX.CODE CRIM.PROC.ANN. art. 26 .13 (West Supp. 2012), and Appellant made a

judicial confession admitting his guilt.

       We have carefully reviewed the record and counsel's brief and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal.

       The judgment is affirmed.


October 16, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)